Exhibit 10.1.49

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATEMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION: [***]

SERVICE ORDER

This Service Order is submitted by Gogo LLC (“Customer”) to New Skies Satellites
B.V. (“SES”) in accordance with the terms and conditions of that certain Master
Services Agreement executed between Customer and SES dated the 17th day of
August, 2012 as amended by Amendment No. 1 dated 30th day of November , 2012
(collectively the “MSA”) and covers a description of the terrestrial services
set forth below (the “Service”) via teleport facilities operated by SES or a
third party under contract to SES (the “Teleport(s)”) for the period set forth
below (the “Service Term”). The Service is associated with services provided to
Customer via SES’s satellite(s) under other agreements.

A. Notice Information.

 

Customer:    SES:

1250 N Arlington Heights Rd

Itasca, IL 60143

United States

  

Rooseveltplantsoen 4

2517 KR The Hague

The Netherlands

Attn: Mr. Anand Chari

Facsimile: +1 630 647 1614

Telephone: +1 630 647 1414

  

Attn: Commercial Services, Legal

Facsimile: +31 70 306 4280

Telephone: +31 70 306 4100

B. Service Description.

SES will provide Customer with: (i) Virtual Network Operator up-link and
down-link services via the SES-provided iDirect hub; (ii) access to the
SES-provided Virtual Network Operator software tool as set forth below to manage
Customer’s allocation of bandwidth provided as part of the Service to Customer’s
remote sites (items (i) and (ii) hereafter referred to as “VNO”); (iii) fiber
connectivity of Customer provided signals from the SES interface at the 111 8th
Avenue, New York, NY SES point of Presence (the “POP”) to the respective
Teleports; (iv) Internet gateway access for backup of SES-provided fiber
connectivity and overflow in excess of the SES-provided fiber connectivity
throughput; and (v) co-location services as set forth in the Service
Specifications below, between the respective demarcation points set forth below.
The Service includes transmit/receive earth station service from the Teleport.
SES will also provide Customer with an iDirect VNO license, and, in the event
Customer requests it, an iDirect-provided Virtual Chassis Manager license. SES
will cooperate with and provide commercially reasonable technical assistance to
Customer in the event Customer requests any upgrades to Global Network
Management software.

Customer shall be responsible for the following: (i) conveyance of its input
signals to the POP (ii) the purchase of remote site iDirect terminals;
(iii) execution of an iDirect Reseller Agreement, including the iDirect End User
Software License Agreement; (iv) all transmit/receive earth station and routing
facilities on the remote end; (v) obtaining and maintaining all necessary
licensing and/or regulatory approvals with respect to the utilization of
assigned frequencies (including changes due to re-assignment of frequencies by
SES) under this Service Order; (vi) utilization of VNO in strict compliance with
the requirements set forth below, and in accordance with the terms and
conditions of the VNO Software License Agreement as set forth in an Annex
attached hereto; (vii) purchasing Global Management Servers from iDirect and
operating same; and (viii) supplying all Customer Equipment to be stored in the
co-location area provided by SES at the respective Teleports, including
maintaining insurance thereon and the provisioning of all necessary redundant
units.

SES and Customer are parties to contracts for space segment [***] as follows:
[***] (each a “Space Segment Contract”). Provision of such space segment is
solely subject to the terms of those contracts. The Service hereunder is
provided as a supplemental separate terrestrial service related to the service
under those contracts.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 1 of 9



--------------------------------------------------------------------------------

C. Service Specifications.

[***]

 

VNO:

   Quantity:

[***]

   [***}

[***]

 

VNO:

   Quantity:

[***]

   [***]

[***]

 

VNO:

   Quantity:

[***]

   [***]

[***]

 

Connectivity:

   VNO:   Timing Group #:

[***]

   [***]  

[***]

   [***]   1

[***]

   [***]  

[***]

   [***]  

[***]

   [***]   2

[***]

   [***]  

[***]

   [***]  

[***]

   [***]   3

[***]

   [***]  

[***]

 

Connectivity:

   VNO:   Timing Group #:

[***]

   [***]  

[***]

   [***]   4

[***]

   [***]  

[***]

 

Connectivity:

   VNO:   Timing Group #:

[***]

   [***]  

[***]

   [***]   5

[***]

   [***]  

[***]

 

Connectivity:

   VNO:   Timing Group #:

[***]

   [***]  

[***]

   [***]   6

[***]

   [***]  

[***]

   [***]  

[***]

   [***]   7

[***]

   [***]  

 

* May be added to the Service subject to the terms under [***] under Section D.

Customer will have the right to make changes to the modulation and coding
schemes as necessary to enhance carrier efficiency through the use of ACM
(adaptive coding and modulation) technology. Any Customer-proposed changes to
the carrier symbol rate and /or carrier power are subject to prior review and
approval by SES.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 2 of 9



--------------------------------------------------------------------------------

VNO: The iDirect hub equipment, including the VNO Base Package(s) and associated
Line Cards and Protocol Processors as set forth in the tables above, used for
the Service shall at all times remain the property of SES or a member of the SES
Group as determined in SES’s sole discretion. SES grants to Customer a
non-exclusive, non-transferable, royalty-free right and license to access and
use VNO in strict accordance with the terms and conditions set forth hereunder
and in the VNO Software License Agreement attached in an Annex hereto. Customer
shall be solely responsible for the management and back-up of its VNO sites and
databases, and shall be liable for any errors and violations resulting from
Customer’s use and operation of the VNO, other than as specified by SES
including, but not limited to, failure to provide accurate details of location
of any site, mis-configuration, system crashing and over-subscription. It is the
Customer’s responsibility to participate in training with iDirect. Any delay
relating to the requirements set forth in the immediately preceding sentence and
in the VNO Software License Agreement will cause a corresponding delay in the
transfer of operation of the VNO to Customer, but shall not delay the
Commencement Date for purposes of payment hereunder.

Information Rates:

 

Fiber Transport from the POP to Teleports

   Information Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

Internet Access

   Information Rate

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

   [***]

[***]

Demarcation Points: The demarcation points provided below mark the transfer of
the respective responsibilities of the Parties with respect to the Service at
each Teleport:

(1) The I/O of the SES Internet gateway router at the SES Internet point of
presence, interface IP port.

(2) The I/O of the transmit/receive antenna on the Satellite and Customer’s
remote terminal.

(3) The Ethernet port at the SES POP at 111 8th Avenue, New York City.

(4) The I/O of the collocated Customer Equipment at each Teleport.

Co-location Service: SES shall provide Customer with space for forty (40) rack
units of a 19” rack, for purposes of co-locating Customer-furnished equipment
(“Customer Equipment”) at each of the Teleports. Customer may by written notice
to SES from time to time request additional rack space at any of the Teleports
comprising either (i) forty (40) rack units in a 19” rack, or (ii) twenty
(20) rack units in a 19” rack, subject to the following: (a) availability of
such rack unit space to be determined by SES, and (b).[***] SES shall allow
Customer reasonable access to the Teleports during normal business hours on
reasonable advance notice. Customer shall be responsible for the installation,
operation, maintenance and training of SES personnel in the operation of any
Customer Equipment. In the event Customer requests SES to perform the
installation of the Customer Equipment, such request shall be in writing and the
following installation charges shall apply: US$ [***], per hour, not to exceed
eight (8) hours per day, which shall include SES’s costs and labor for
installation of the Customer Equipment. Any additional materials such as
peripherals (i.e., cables, converters, amplifiers and the like) shall be charged
to Customer at cost, plus an additional 10% administrative fee, payable in
arrears. On average, the required lead-time for installation of Customer
Equipment by SES is one (1) week from the date SES receives the Customer
Equipment at the Teleports. Customer has been informed and agrees that SES makes
no representation or any warranty regarding the performance of installed
Customer Equipment. The Co-location service shall be provided in accordance with
the Additional Terms and Conditions for Co-Location set forth in an Annex
attached hereto.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 3 of 9



--------------------------------------------------------------------------------

Availability: The monthly availability of the Service associated with any RF
Chain shall be no less than [***]. The “RF Chain” is defined as the SES-provided
path between the L-band input/output to the iDirect Chassis and the flange of
the antenna at a Teleport associated with a particular Satellite. Customer shall
promptly report all failures of the RF chain promptly to the SES NOC. An
interruption to the Service caused by a failure of the RF chain resulting in a
Confirmed Outage will be used in determining the monthly availability for the
Service. If the availability of the RF chain is lower than [***], for any
calendar month, then SES will provide Customer a written report of its findings
regarding the RF failure(s) in such month. If the availability of any RF chain
is below [***] in any [***], then Customer may terminate the portion of the
Service provided through such RF chain to the associated satellite upon ninety
(90) Days’ prior written notice to SES. The corresponding reduction in the
Monthly Service Fee shall be the same as that shown in the table under Early
Termination Right (Space Segment).

SES reserves the right to provide the Service through alternative facilities and
teleports (including, but not limited to, alternative antennas and RF Chain(s)),
provided that substantially equivalent Service is provided to Customer.

D. Service Terms; Fees; Additional Terms.

 

Commencement Date: 1 January 2013 *   End Date for Service: 30 November 2017

 

* - Following execution of this Service Order by both Parties and receipt of the
amounts due on signing set forth below, SES shall initiate preparations
necessary for the Service to commence. Any delay relating to the foregoing, or
relating to importation or installation of Customer Equipment or licensing may
cause delays in the performance of SES’ tasks relating to the initiation of
Service but shall not delay the Commencement Date for purposes of payment
hereunder. On average, the required lead-time for value added products is up to
forty (40) business days.

[***]

[***]

[***]

Licensing and Coordination: [***]

]

Monthly Service Fee: [***]. The monthly Service Fee is subject to [***] and as
otherwise provided in this Service Order. Customer shall make each and every
payment [***] and all such payments shall be made without offset, withholding or
deduction of any kind.

One-Time Activation Fee: [***]. The one-time activation fee is due in full upon
execution of this Service Order[***].

[***]

Early Termination Right (Space Segment):[***]

 

Failed Satellite:

   Monthly Service Fee for Service
under this Service Order shall
decrease by:  

[***]

   US$  [***]   

[***]

   US$  [***]   

[***]

   US$  [***]   

[***]

   US$  [***]   

[***]

Early Termination Right (Alternative Provider):[***]

[***]

SES-4 Related Termination Right (Alternative Provider):[***][***]

Alternative to SES-4 Space Segment:[***]

[***]

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 4 of 9



--------------------------------------------------------------------------------

Deposit:[***]

[***]

Service Expansion (Additional NSS 703 and SES 1 Return Carriers):[***]

[***]

Services Expansion (Within Existing Timing Groups):[***]

[***]

Service Expansion (for New Timing Groups):[***]

Configuration Changes: Customer shall be entitled to a maximum of [***]
configuration change requests per calendar month at no charge. On average, the
required lead-time for any request is three (3) business days. Unused requests
during any particular month shall not be rolled-over to future months and shall
be forfeited. Any individual configuration change request beyond the limited
number set forth above ( [***] per month) shall be subject to a charge of US$
[***] per configuration change, payable monthly in arrears. For purposes of this
Service Order, a “configuration change” shall be deemed to be any change in the
configuration of the Service which falls into one or more of the categories set
forth below:

 

1. Request to change IP block routing.

 

2. Request to re-route IP blocks for any reason (including to a different site
or to Null (0)).

 

3. Request to activate a BGP connection.

 

4. Requests to add any temporary filters or access lists to SES routers.

 

5. MRTG request outside of the normally provided access of one MRTG account per
site per contract (no third party MRTG access).

E. Other Applicable Terms and Conditions.

The services ordered pursuant to this Service Order are provided subject to the
terms and conditions described in the MSA, including the appendices thereto, as
well as the following Annex(s) attached hereto:

 

  •   ANNEX 1: VNO SOFTWARE LICENSE AGREEMENT

 

  •   ANNEX 2: ADDITIONAL TERMS AND CONDITIONS FOR CO-LOCATION

 

  •   ANNEX 3: SERVICE DIAGRAM

 

GOGO LLC     NEW SKIES SATELLITES B.V. By:   /s/ Anand Chari     By:   /s/ Ronad
E. van der Breggen

Name: Anand Chari

Title: EVP/CTO

Date: 4/25/13

   

Name: Ronald E. van der Breggen

Title: Vice President

Date: 5/8/2013

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 5 of 9



--------------------------------------------------------------------------------

ANNEX 1

VNO SOFTWARE LICENSE AGREEMENT

READ CAREFULLY. THE SES-PROVIDED IDIRECT HUB EQUIPMENT, INCLUDING UTILIZATION OF
THE VNO LINE CARDS (THE “PRODUCT”) USED TO PROVIDE THE VNO SERVICE CONTAINS
CERTAIN COMPUTER PROGRAMS AND OTHER PROPRIETARY MATERIAL, THE USE OF WHICH IS
SUBJECT TO THIS VNO SOFTWARE LICENSE AGREEMENT (“AGREEMENT”). USING THE COMPUTER
PROGRAMS CONSTITUTES YOUR AND YOUR COMPANY’S ASSENT TO AND ACCEPTANCE OF THIS
AGREEMENT. WRITTEN APPROVAL IS NOT A PREREQUISITE TO THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT AND NO SOLICITATION OF ANY SUCH WRITTEN
APPROVAL BY OR ON BEHALF OF IDIRECT, INC. SHALL BE CONSTRUED AS AN INFERENCE TO
THE CONTRARY. IF YOU HAVE ORDERED THE PRODUCT IDIRECT’S ACCEPTANCE IS EXPRESSLY
CONDITIONAL ON YOUR ASSENT TO THESE TERMS TO THE EXCLUSION OF ALL OTHER TERMS.
ANY REFERENCE IN THIS AGREEMENT TO “IDIRECT’ SHALL, IN CONTEXT, BE DEEMED
REFERENCE TO SES.

GRANT. Subject to the terms of this Agreement, iDirect, Inc. (“iDirect”) hereby
grants to you (“Licensee”) a limited, personal, nontransferable,
nonsublicensable, nonexclusive license to use iDirect’s software (“Software”),
in object code form solely as such Software is embedded in equipment provided
herewith.

LICENSE RESTRICTIONS. Licensee may not, directly or indirectly: (a) modify,
translate, reverse engineer, decompile, disassemble, or otherwise attempt to
discover the source code or the underlying ideas or algorithms of the Software,
except to the extent applicable statutory law expressly prohibits such
restrictions; (b) create derivative works based on the Software; (c) use the
Software for performing comparisons or other “benchmarking” activities;
(d) copy, rent, lease, distribute, or otherwise transfer rights to the Software;
or (e) remove any proprietary notices or labels on the Software.

SUPPORT. Licensee may purchase support services from iDirect-authorized
operators and/or resellers.

TITLE. As between the parties, iDirect and its licensors retain all right,
title, and interest, including, without limitation, all intellectual property
rights to the Software. Licensee understands that iDirect may modify or
discontinue offering the Software at any time. The Software is protected by the
copyright laws of the United States and international copyright treaties. This
Agreement does not give Licensee any rights not expressly granted herein. This
Agreement does not constitute a sale of the Software or any portion or copy of
it.

LIMITATION OF LIABILITY. UNDER NO LEGAL THEORY, INCLUDING, BUT NOT LIMITED TO,
NEGLIGENCE, TORT, CONTRACT, STRICT LIABILITY, OR OTHERWISE, SHALL IDIRECT OR ITS
LICENSORS BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL, PUNITIVE, EXEMPLARY,
RELIANCE OR CONSEQUENTIAL DAMAGES INCLUDING, WITHOUT LIMITATION, DAMAGES FOR
LOST PROFITS, LOSS OF GOODWILL, WORK STOPPAGE, ACCURACY OF RESULTS, COMPUTER
FAILURE OR MALFUNCTION, OR DAMAGES RESULTING FROM USE. IDIRECT’S LIABILITY FOR
DAMAGES OF ANY KIND WHATSOEVER ARISING OUT OF THIS AGREEMENT SHALL BE LIMITED TO
THE FEES PAID TO IDIRECT BY LICENSEE HEREUNDER FOR THE SOFTWARE.

WARRANTY DISCLAIMER. IDIRECT PROVIDES THE SOFTWARE “AS IS” AND WITHOUT WARRANTY
OF ANY KIND, AND HEREBY DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES, INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, PERFORMANCE, ACCURACY, RELIABILITY, AND NON-INFRINGEMENT. FURTHER,
IDIRECT DOES NOT WARRANT, GUARANTEE, OR MAKE ANY REPRESENTATIONS THAT THE
SOFTWARE WILL BE FREE FROM BUGS OR THAT ITS USE WILL BE UNINTERRUPTED OR THAT
THE SOFTWARE OR WRITTEN MATERIALS WILL BE CORRECT, ACCURATE, OR RELIABLE. THIS
DISCLAIMER OF WARRANTY CONSTITUTES AN ESSENTIAL PART OF THIS AGREEMENT. SHOULD
THE SOFTWARE PROVE DEFECTIVE FOLLOWING LICENSE, LICENSEE (AND NOT IDIRECT)
ASSUMES THE ENTIRE COST OF ALL NECESSARY SERVICING OR REPAIR, EXCEPT AS MAY
OTHERWISE BE PROVIDED BY AN IDIRECT RESELLER OR SUPPORT PROVIDER.

TERM AND TERMINATION. This Agreement shall continue until terminated as set
forth herein. Licensee may terminate this Agreement at any time. iDirect may
terminate this Agreement immediately if Licensee violates any provision of this
Agreement. Any termination of this Agreement shall terminate the licenses
granted hereunder. Upon termination of this Agreement for any reason, Licensee
shall destroy and remove from all equipment, computers, hard drives, networks,
and other storage media all copies of the Software, and shall so certify to
iDirect that such actions have occurred. Except for the license and except as
otherwise expressly provided herein, the terms of this Agreement shall survive
termination.

CONFIDENTIALITY. Except as expressly allowed by this Agreement, Licensee will
not use or disclose any Software or related technology, idea, algorithm or
information except to the extent Licensee can document that it is generally
available for use and disclosure by the public without any charge or license.

GOVERNMENT USE. If Licensee is part of an agency, department, or other entity of
the United States Government (“Government”), the use, duplication, reproduction,
release, modification, disclosure or transfer of the Software or any related
documentation is restricted in accordance with the Federal Acquisition
Regulation 12.212 for civilian agencies and the Defense Federal Acquisition
Regulation Supplement 227.7202 for military agencies. The Software and
documentation is a “commercial item”, “commercial computer software” and
“commercial computer software documentation.” The use of the Software and
documentation is further restricted in accordance with the terms of this
Agreement, or any modifications thereto.

EXPORT CONTROLS. Licensee shall comply with the U.S. Foreign Corrupt Practices
Act and all applicable export laws, restrictions, and regulations of the United
States or foreign agency or authority. Licensee will not export, or allow the
export or re-export of the Software in violation of any such laws, restrictions
or regulations.

MISCELLANEOUS. This Agreement represents the complete agreement concerning this
license between the parties and supersedes all prior agreements and
representations. This Agreement may be amended only by a writing executed by
both parties. If any provision of this Agreement is held to be invalid, illegal
or unenforceable in any respect, that provision shall be limited or eliminated
to the minimum extent necessary so that this Agreement shall otherwise remain in
full force and effect and enforceable. The failure of iDirect to act with
respect to a breach of this Agreement by Licensee or others does not constitute
a waiver and shall not limit iDirect’s rights with respect to such breach or any
subsequent breaches. This Agreement is personal to Licensee and may not be
assigned or transferred for any reason whatsoever (including, without
limitation, by operation of law, merger, reorganization, or as a result of an
acquisition or change of control involving Licensee) without iDirect’s consent
and any action or conduct in violation of the foregoing shall be void and
without effect. Notwithstanding anything to the contrary in the MSA executed
between Customer and SES, this Agreement shall be governed by and construed
under the laws of the Commonwealth of Virginia, U.S.A. without regard to the
conflicts of laws provisions thereof, and without regard to the United Nations
Convention on Contracts for the International Sale of Goods or Virginia’s or any
other implementation of the Uniform Computer Information Transactions Act. The
sole and exclusive jurisdiction and venue for actions arising under this
Agreement shall be the State and Federal courts in Virginia; Licensee hereby
agrees to service of process in accordance with the rules of such courts.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 6 of 9



--------------------------------------------------------------------------------

ANNEX 2

ADDITIONAL TERMS AND CONDITIONS FOR CO-LOCATION

The following additional terms and conditions are applicable where, pursuant to
a Service Order, Customer orders the use of space within Teleports for the
purpose of co-locating telecommunications equipment or equipment used for
connection to the Internet or other telecommunications services (the
“Co-location Service”). The Co-location Service is subject to the terms and
conditions of the MSA.

 

1.0 Lease

SES hereby grants to Customer for the duration of the Service Term a
non-exclusive, non-transferable right to install, retain, and maintain certain
Customer-furnished equipment (the “Customer Equipment”) in certain racks at the
Teleport as SES may from time to time designate, as lessee of SES. Customer’s
right to enter the Teleport and access the Customer Equipment is subject to the
security requirements specified in Section 8.0.

 

2.0 Relocation of Customer Equipment

 

2.1 SES shall have the right, exercisable on not less than thirty (30) days’
written notice to Customer, from time to time during the Service Term to require
the Customer Equipment to be moved from its location and reinstalled in another
area within the Teleport. SES shall bear all reasonable costs and expenses
incurred by Customer in connection with such relocation, except in circumstances
where such relocation has arisen from the requirements of Customer.

 

2.2 Without prejudice to the rights of SES pursuant to Section 2.1, SES agrees
to use all reasonable endeavours to consult with Customer when specifying a
timeframe for any relocation of the Customer Equipment and to specify a
timeframe that causes minimum disruption to the operation of the Customer
Equipment.

 

3.0 Maintenance Notification Procedure

 

3.1 Customer acknowledges that SES will from time to time carry out routine
maintenance at the Teleport, which may affect the provision of the Co-location
Service and may include, without limitation, temporary disconnection of power.
The Parties agree that, provided SES complies with the procedure set forth in
paragraph 3.2, any disruption to the provision of the Co-location Service by
such routine maintenance shall not constitute an outage of the Co-location
Service.

 

3.2 SES shall give Customer at least three (3) days’ advance written notice and
provide details of the nature of the routine maintenance to be carried out, the
likely disruption to the Co-location Service, the dates and times for carrying
out such maintenance, and an estimated timeframe for completing it. Advance
notice from SES will not be required in the case of maintenance due to
emergencies.

 

3.3 SES shall use its reasonable endeavours to ensure that its maintenance
activities cause as little inconvenience and disruption to Customer as is
practicable under the circumstances.

 

4.0 Customer’s Obligations

Customer agrees with SES:

 

4.1 To work with SES so that the Customer Equipment and its installation meet
SES’ approved technical and installation standards; to ensure that the Customer
Equipment conforms at all times with the environmental and operating
requirements for the Teleport specified from time to time by SES, including,
without limitation, procedures on cable management and health & safety
instructions; and to comply with all relevant legislation, regulations, and
codes of practice applicable to Customer’s use of the Teleport, including,
without limitation, requirements relating to the disposal of Customer’s solid
waste and hazardous material.

 

4.2 Not to make any alteration or addition whatsoever (whether structural or
non-structural) in, on, or to the Teleport.

 

4.3 To maintain an up-to-date, complete, and accurate inventory of the Customer
Equipment and to continue to provide SES with full and updated details of the
inventory as it changes.

 

4.4 To ensure that the Customer Equipment is clearly identified as belonging to
Customer.

 

4.5 To maintain the Customer Equipment in good working order unless such
maintenance is SES’ responsibility under these Co-location Service terms and
conditions, and not to replace, modify, alter, or add to the Customer Equipment
in any manner which would result in material increases to the floor loading,
heat output, power consumption, or environmental conditions of the Customer
Equipment and/or the Teleport.

 

4.6 To only use the racks for the retention and use of the Customer Equipment;
not to cause any injury, damage or nuisance to, or interference with, any person
or property including (without limitation) the Teleport and/or any equipment
owned by third parties which may from time to time be located in the Teleport;
and to comply with the directions of SES in the event that interference occurs
between the Customer Equipment and the equipment of a third party.

 

4.7 To indemnify SES with respect to any injury or damage or, in the case of
equipment, interference, as set out in Section 4.6, caused directly or
indirectly to any person or property by the Customer Equipment or by Customer,
its employees, agents, or sub-contractors irrespective of how such injury or
damage or interference arises, provided that Customer shall have no liability
under this Section 4 to the extent that any injury or damage or interference is
caused by the negligence of SES, its employees, agents, or sub-contractors
carrying out the Co-location Service.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 7 of 9



--------------------------------------------------------------------------------

4.8 To indemnify SES against all costs, claims, demands, losses, damages,
expenses, and liabilities of whatever nature (including, without limitation,
reasonable legal fees) suffered or incurred (directly or indirectly) by SES in
connection with any claim that the use or possession of the Customer Equipment
or any computer programs, data documents, or other similar materials used in
connection with the Customer Equipment infringes upon the intellectual property
rights (including, without limitation, any patent, copyright, design right,
registered design, trademark or service mark) of any third party.

 

4.9 To supply SES and keep SES supplied with such spare or replacement parts and
in quantities as are required by SES from time to time in the performance of the
Co-location Service.

 

4.10 To pay directly to the relevant public telecommunications carriers or
suppliers all fees and charges applicable to the ordering and/or installation
and/or rental and use of communications circuits and to the provision of
maintenance and support services.

 

4.11 At the end of the Service Term, or on the earlier termination of this
Service Order, to disconnect and remove the Customer Equipment from the Teleport
and on demand to pay any and all reasonable costs incurred by SES arising
directly or indirectly from the disconnection and removal of the Customer
Equipment. Customer shall not be entitled to remove the Customer Equipment until
all sums due to SES, directly or indirectly (including, without limitation, sums
due from Customer but paid by SES to third party providers), at such time have
been paid in full.

 

5.0 Co-location Service Specifications

SES agrees to provide co-location support services to Customer comprising the
following: (a) simple checking of Customer Equipment for visual alarms upon
specific request by Customer; (b) establishing procedures for fault notification
and logging, including points of contact with Customer, escalation procedures,
and notification of clears; (c) change-out of faulty modems and plug-in type
multiplexer cards, using spares provided by Customer, upon specific request by
Customer; and (d) re-setting, re-booting, and powering on/off of Customer’s PCs
and servers which are part of the Customer Equipment. Performance of support
services resulting in an employee or contractor of SES working in excess of 30
minutes on such service shall be payable as an additional Service Fee.

 

6.0 Warranty

SES warrants to Customer and undertakes that it shall provide Teleport space and
engage in related routine maintenance and service activities with reasonable
care and skill and shall use its reasonable endeavours not to interfere with the
Customer Equipment. SES does not warrant or undertake that the provision of
Teleport space and maintenance/service activities will cause the Customer
Equipment to operate without fault or interruption. SES’ sole obligation and
Customer’s exclusive remedy under this warranty is for SES to re-perform the
defective service at SES’ own expense within a reasonable period of time,
provided written notice of the warranty non-conformance is given within thirty
(30) days of the service being performed.

 

7.0 Insurance

Customer shall at all times bear the entire risk for the Customer Equipment and
shall be responsible for insuring the Customer Equipment against all risks
(including, without limitation, consequential loss and loss of profits cover).
SES reserves the right at any time to demand proof of such insurance.

 

8.0 Security

As part of its security procedures, SES reserves the right to refuse entry to
the Teleport or access to the Customer Equipment to, or to remove from the
Teleport, any employee and sub-contractor of Customer, including any third party
telecommunications carrier or maintenance representative, whose admission or
presence is not authorised by SES or who would be, in the reasonable opinion of
SES, detrimental to the commercial interests of SES. Customer agrees to provide
SES in advance with the name of any person seeking entry or access to the
Teleport or Customer Equipment and the date and time for which such entry or
access is required. SES will not be responsible for the consequences of any
refusal of entry or access by SES, or of any failure or delay by Customer in
notifying SES of its entry or access requirements.

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 8 of 9



--------------------------------------------------------------------------------

ANNEX-3 [***]

SERVICE DIAGRAM[***]

 

SES PROPRIETARY & CONFIDENTIAL

Issued: 03/13/14

     

Customer initials: __

SES initials: __

Page 9 of 9